NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 20, 2015* 
                                Decided October 20, 2015 
                                              
                                          Before 
 
                        JOEL M. FLAUM, Circuit Judge 
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge 
                         
                        DAVID F. HAMILTON, Circuit Judge 
                                          
 
No. 14‐3708 
 
ALBERT KINKLE,                                   Appeal from the United States District 
        Plaintiff‐Appellant,                     Court for the Northern District of Illinois 
                                                 Eastern Division. 
        v.                                        
                                                 No. 14 C 4468 
CAROLYN W. COLVIN,                                
Acting Commissioner of Social Security           Matthew F. Kennelly, 
        Defendant‐Appellee.                      Judge. 
 
                                         O R D E R 
         
        Albert Kinkle appeals a judgment dismissing his civil suit against the Social 
Security Administration as frivolous or for failure to state a claim. We affirm. 
         
        In 2014 Kinkle sued the Social Security Administration, alleging that the agency 
cut off his benefits after trumping up fraud charges against him. The district court at 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐3708                                                                            Page 2 
 
screening, 28 U.S.C. § 1915(e)(2)(B)(i), (ii), determined that any claim of false arrest or 
malicious prosecution was time‐barred under the Federal Tort Claims Act, 28 U.S.C.A. 
§ 2401(b), and that any challenge to a cutoff of benefits was misplaced because Kinkle’s 
benefits already had been reinstated, supplemented by an award of back benefits. The 
court further noted that to the extent Kinkle was dissatisfied with the agency for 
reducing his monthly benefit to satisfy an overpayment, he had not given the court any 
indication that he had exhausted his administrative remedies before suing in federal 
court.   
         
        On appeal Kinkle continues to suggest that the agency is improperly deducting 
funds from his monthly benefits to satisfy an overpayment. But Kinkle still does not 
allege that he has exhausted his administrative remedies as he must do before he may 
challenge the recoupment of the overpayment in federal court. See Rodysill v. Colvin, 
745 F.3d 947, 949 (8th Cir. 2014) (applying 20 C.F.R. § 404.506); Sipp v. Astrue, 641 F.3d 
975, 979–80 (8th Cir. 2011) (applying 20 C.F.R. §§ 404.907). 
         
                                                                                 AFFIRMED.